 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEPHEN GARCIA also known as                    No. 2:18-cv-02572-KJM-CKD PS
         SCOTT R. JONES,
12
                          Plaintiff,
13                                                       ORDER AND
              v.
14                                                       FINDINGS AND RECOMMENDATIONS
         SHERIFF DEPUTY BREA,
15
                          Defendant.
16

17

18           Plaintiff Stephen Garcia also known as Scott R. Jones, who proceeds in this action without

19   counsel, has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF

20   No. 2.) Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any time if it

21   determines that the allegation of poverty is untrue, or if the action is frivolous or malicious, fails

22   to state a claim on which relief may be granted, or seeks monetary relief against an immune

23   defendant.

24           For the reasons discussed below, the court concludes that it lacks federal subject matter

25   jurisdiction over the action. Accordingly, the court recommends that the action be dismissed

26   without prejudice, and that plaintiff’s application to proceed in forma pauperis in this court be

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
 1   denied as moot.

 2          A federal court has an independent duty to assess whether federal subject matter

 3   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

 4   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty

 5   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

 6   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

 7   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

 8   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original

 9   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising

10   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of

11   citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).

12          Here, plaintiff’s complaint is frivolous and fanciful. For example, plaintiff asserts “I am

13   Stephen Garcia as or is Scott R. Jones sheriff of Sac. Ca. and I have jurisdiction over anywhere in

14   the United States. The United Nations officially gave that to me. Jerry Brown is my father. He

15   named me Scott Jones, because he says I’m the fastest and the best gunman he ever seen.” (ECF

16   No. 1 at 7.) Plaintiff further claims that he has a contract with Paris, France that pays him “60

17   zillion dollars an hour as Sheriff Scott R. Jones.” (Id. at 5.) Plaintiff asserts that he brings a

18   breach of contract action against Sheriff Deputy Brea based upon a poorly-defined fraud that he

19   has allegedly committed. (Id. at 4–5.)

20          Plainly, the court does not have federal question jurisdiction over this action because
21   plaintiff does not assert any federal claims against defendant. Indeed, the alleged causes of

22   action, breach of contract and fraud, are governed by state law. However, there is no diversity of

23   citizenship jurisdiction because both plaintiff and defendant are citizens of California. Therefore,

24   the court recommends that the action be dismissed without prejudice for lack of federal subject

25   matter jurisdiction.

26          Moreover, leave to amend would be futile due to the frivolous nature of plaintiff’s claims.
27   Indeed, nothing in the complaint suggests that plaintiff could plausibly state a federal claim

28   against defendant.
                                                         2
 1             Accordingly, IT IS HEREBY RECOMMENDED that:

 2             1. The action be DISMISSED without prejudice for lack of subject matter jurisdiction.

 3             2. Plaintiff’s motion to proceed in forma pauperis in this court (ECF No. 2) be DENIED

 4                   AS MOOT.

 5             3. The Clerk of Court be directed to close this case.

 6             In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

 7   discovery, and motion practice in this action are stayed pending resolution of these findings and

 8   recommendations. Other than objections to the findings and recommendations or non-frivolous

 9   motions for emergency relief, the court will not entertain or respond to any pleadings or motions

10   until the findings and recommendations are resolved.

11             These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

13   days after being served with these findings and recommendations, any party may file written

14   objections with the court and serve a copy on all parties. Such a document should be captioned

15   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

16   shall be served on all parties and filed with the court within fourteen (14) days after service of the

17   objections. The parties are advised that failure to file objections within the specified time may

18   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

19   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156–57 (9th Cir. 1991).

20   Dated: October 3, 2018
                                                       _____________________________________
21
                                                       CAROLYN K. DELANEY
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27   14/ps.18-2572.garcia.dismissal

28
                                                         3
